DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending in this application.Claims 1 and 13 are presented as currently amended claims.
Claims 2-12 and 14-22 are presented as previously amended or original claims.
No claims are newly presented.
No claims are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 10303171 B1) (hereinafter Brady) in view of Gecchelin (WO 2016161216 A1) in view of Kim et al (US 20190332119 A1) (hereinafter Kim). As regards the individual claims:
Regarding claim 1, Brady teaches a system comprising:
A system of delivering merchandise using autonomous ground vehicles(Brady: col. 2, lns. 62 - 64; disclosure describes a system in which autonomous ground vehicles (“AGVs”) are utilized to transport items to specified locations);
[ground vehicles] linking to and unlinking from other autonomous ground vehicles, the system comprising (Brady: col. 15, lns. 46 - 51; In various implementations, the coupling portions 205S and/or 205P may be utilized to electronically and/or mechanically couple the storage compartment portion 202A and/or the propulsion portion 201A to other systems/components (e.g., a docking station, a charging station, other AGVs, a control station in a pickup area, etc.));
a plurality of autonomous ground vehicles for transporting merchandise items (Brady: claim 008; a plurality of autonomous ground vehicles (AGVs));
each autonomous ground vehicle (AGV) comprising: a motorized locomotion system configured to facilitate movement of the AGV(Brady: col. 9, lns. 32 - 36; the AGV 200A includes a storage compartment portion 202A and a propulsion portion 201A. The propulsion portion 201A includes four wheels 222 which are mounted on axles 224 that may be rotated by one or more motors);
a navigational system configured to guide movement of the AGV and avoid obstacles(Brady: col. 70, lns. 30 - 40; with respect to the navigation [the AGV may include] imaging sensors, thermal sensors, infrared sensors, time of travel sensors, accelerometers, weather sensors, locator devices, etc. . . . One or more of these sensors (e.g., imaging sensors, etc.) may be utilized to assist with navigating the AGV 200 along travel paths (e.g., including the avoidance of other vehicles or obstacles during travel, etc.));
a storage area configured to hold a merchandise item (Brady: ¶ abs; AGV may have a single storage compartment or may have multiple storage compartments);
a vehicle body having a first end and a second end; a first coupler at the first end of the vehicle body and configured for linking to a coupler of another AGV; a second coupler at the second end of the vehicle body and configured for linking to a coupler of another AGV(Brady: col. 15, lns. 46 - 51; the propulsion portion 201A may also include a coupling portion 205P, each of which may include various electronic and/or mechanical coupling elements. In various implementations, the coupling portions 205S and/or 205P may be utilized to electronically and/or mechanically couple the storage compartment portion 202A and/or the propulsion portion 201A to other systems/components (e.g., a docking station, a charging station, other AGVs, a control station in a pickup area, etc.)) (Brady: Fig. 007A);

    PNG
    media_image1.png
    467
    754
    media_image1.png
    Greyscale

at least one proximity sensor configured to detect linking of the first coupler or the second coupler to the coupler of another AGV(Brady: col. 10, ln. 11 - 22; various sensors 204 may be mounted to the AGV 200A. For example, sensors 204-1 and 204-2 may be mounted on the front and back of the AGV 200A, respectively. The sensors 204 may be of various types. . . may include imaging sensors and/or distance detection sensors for measuring and monitoring the distance between the AGV 200A and other objects [inter alia] another AGV);
a transceiver configured for wireless communication(Brady: col. 11, lns. 15 - 21; The AGV control system 210 may include a component configured to provide wired and/or wireless network connectivity (e.g., with computing resources in a user device, remote computing resources, etc.) Wireless connectivity may be implemented using a wireless antenna (not shown), which may provide both receive and transmit functionality);
an AGV control circuit operatively coupled to the motorized locomotion system, the at least one proximity sensor, and the transceiver, the AGV control circuit configured to operate and move the AGV (Brady: claim 008; control the propulsion portion to navigate the first AGV along a travel path to the pickup area)(Brady: col. 10, ln. 11 - 22; various sensors 204 may be mounted to the AGV 200A. For example, sensors 204-1 and 204-2 may be mounted on the front and back of the AGV 200A, respectively. The sensors 204 may be of various types. . . may include imaging sensors and/or distance detection sensors for measuring and monitoring the distance between the AGV 200A and other objects [inter alia] another AGV);
a first linked orientation in which the plurality of AGVs are linked end to end to one another by the couplers in a predetermined sequential order to form an AGV chain(Brady: col. 49, lns. 55 - 58; the designated order of the AGVs in the meeting area may correspond to an order of delivery addresses of the respective delivery locations 708-1, 708-2 and 708-3);
a plurality of delivery routes, each delivery route corresponding to an AGV and including a delivery location for each AGV(Brady: col. 50, lns. 14 - 19; each of the AGVs 200-1, 200-2 and 200-3 may be instructed to receive at least one respective item from the transportation vehicle 332. Each of the AGVs 200-1, 200-2 and 200-3 may be instructed to transport the respective items from the meeting area 710 to the respective delivery locations 708-1, 708-2 and 708-3);
a centralized control circuit configured to(Brady: col. 6, lns. 52 - 54; an order fulfillment facility configured to utilize various systems and methods);
receive a plurality of merchandise orders for delivery (Brady: col. 6, lns.57-60; multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by a transportation vehicle and/or AGV))
select a plurality of AGVs to deliver the plurality of merchandise orders based on merchandise storage capacity of each individual AGV such that one or more selected AGVs can accommodate a merchandise order assigned to the one or more AGVs  (Brady: col. 53, lns.16-47; a determination is made as to whether the item is able to be delivered by an AGV, as in 906. In various implementations, AGVs may have transportation limitations and/or restrictions related to size, weight, hazardous materials, travel areas, terrain, etc. for delivering items. For example, an item may need to be no larger than a specified size to be able to fit within a storage compartment of an AGV . . . If it is determined that a delivery by an AGV is available, the available AGV delivery options are presented to the user [and an appropriate AGV is selected, e.g.] an AGV may be stationed at a home base location (e.g., at a user's residence) and a delivery vehicle may be available that can transport the item to a meeting area with the AGV and transfer the item to the AGV for the delivery to the delivery location. As another example, an AGV may be available that can transport the item from a materials handling facility directly to the delivery location. As another example, an AGV may be available that can deliver the item from a materials handling facility to a meeting/pickup area where the user will go to retrieve the item from the AGV.) (Brady: col. 13, lns.24-40; when a refrigerated item is scheduled to be placed into a refrigerated storage compartment of an [assigned] AGV, the temperature of the refrigerated storage compartment may be adjusted to a temperature that is specified for the refrigerated item in advance so that the refrigerated storage compartment will already be at the specified temperature when the item is placed into the refrigerated storage compartment.)

    PNG
    media_image2.png
    718
    345
    media_image2.png
    Greyscale

instruct the plurality of AGVs to form the first linked orientation in the predetermined sequential order(Brady: col. 49, ln. 52 - col. 50, ln. 2; the designated order of the AGVs in the meeting area may correspond to an order of delivery addresses of the respective delivery locations 708-1, 708-2 and 708-3 . . . the positions of the AGVs 708-1, 708-2 and 708-3 in the meeting area 710 may be adjacent to one another, or may be separated by various distances, etc. In various implementations, one or more AGVs may be instructed to change positions in the meeting area 710 before the transportation vehicle 332 arrives (e.g., as described above with respect to FIG. 7C and the positions of the AGVs 200-1 and 200-2));
instruct navigation of the AGV chain from a starting location(Brady: col. 38, lns. 44 - 49; Each of the AGVs may travel to and remain at a pickup area in the respective geographic regions 601(A)-601(F) for a specified period of time before leaving the pickup area (e.g., to return to a materials handling facility 330, to travel to another pickup area, to travel to a designated delivery location, etc.);
However, Brady does not explicitly teach:
along a common delivery route to the geographic neighborhood the plurality of AGVs traveling along the common delivery route in the first linked orientation to the geographical neighborhood; however, Gecchelin does teach
along a common delivery route to the geographic neighborhood the plurality of AGVs traveling along the common delivery route in the first linked orientation to the geographical neighborhood; (Gecchelin: ¶ 006; apparatus and system for combining independent driving vehicles into a single rigid assembly for condensed, efficient transportation on common routes and for separating into independent driving vehicles for flexibility on diverse routes.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the further teachings of Gecchelin because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Brady and Gecchelin’s base devices are similar systems for automating package deliveries by using autonomous vehicles; however, Gecchelin’s device has been improved by implementing a design that allows linked travel between neighborhoods. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gecchelin’s known improvement to Brady’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it eliminates a specialized transportation vehicle.
receive a signal from at least one AGV of the plurality of AGVs traveling along the common delivery route in the first linked orientation detecting an obstacle blocking movement along the common delivery route; instruct the AGVs in the first linked orientation to stop based on the detection of the obstacle blocking movement of the AGVs along the common delivery route; (Brady: col. 21, ln. 46-51; AGV 200 may be configured to communicate with other AGVs 200, the management system 326, etc. regarding various types of data and/or information. For example, an AGV 200 may sense and/or receive travel related data (e.g., related to travel conditions, obstacles, etc. for traveling along a travel path) (Brady: col. 57, ln. 45-51; an AGV that encounters an obstacle may send a notification including data regarding the obstacle to a management system, other AGVs, etc. As part of such communications, other AGVs may also take different routes that are calculated based on the obstacles, such that data acquired by one AGV may be utilized in the determinations of the travel paths for other AGVs, etc.)
While neither Brady nor Gecchelin explicitly teach:
wait a predetermined maximum time interval for movement of the obstacle out of the common delivery route; Kim does teach:
wait a predetermined maximum time interval for movement of the obstacle out of the common delivery route; (Kim: ¶ 097; For example, the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 stops, decelerates, accelerate, reverses, makes U-turn, changes a traveling direction, stays away a predetermined distance from the obstacle, and waits for a predetermined time.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady as modified by Gecchelin with the teachings of Kim because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Brady as modified by Gecchelin teaches the element of linked autonomous ground robots and Kim teaches the improvement of managing an unexpected obstruction. Further, the combination of these elements results in the predictable benefit of predictably managing an interaction with an obstruction; consequently, the combination is obvious to a person of ordinary skill in the art.
determine an alternate common delivery route upon expiration of the maximum wait time interval avoiding the obstacle (Brady: col. 57, ln. 38-43; If obstacles are encountered, the travel path to the location may be altered to avoid the obstacles, as in 1106. For example, AGVs that follow roadways, sidewalks, etc. may encounter obstacles (e.g., construction, blocked pathways, etc.) for which a different route may be calculated and taken) (Brady: Fig. 11; [showing rerouting around obstacle])

    PNG
    media_image3.png
    632
    403
    media_image3.png
    Greyscale

Gecchelin further teaches:
wherein the AGVs in the AGV chain are configured to detach in the geographic neighborhood (Gecchelin: ¶ 055; RCVAs [rigidly- coupled vehicle assemblies] leaving urban locales for redistribution of passengers in one or more IVs [individual vehicles] that later separate for diverse destinations)
and to navigate to their corresponding delivery locations to deliver their corresponding merchandise items (Brady: col. 4, ln. 60 - 67; AGVs containing ordered items may travel (e.g., from materials handling facilities, etc.) to pickup areas (e.g., on a street, in a parking lot, inside a store, etc.) where users may retrieve the ordered items from the AGVs. Users may be informed of the locations of the AGVs through electronic notifications, etc. . . , the pickup areas may include various facilities/services for the AGVs. For example, one or more charging stations may be included in a pickup area that enable the AGVs to recharge while they are waiting in the pickup area for users to arrive)
wherein the AGVs are configured, following delivery of the merchandise items, to navigate to a predetermined relinking location in the geographic neighborhood to form a second linked orientation and to travel in another AGV chain to a predetermined destination. (Brady: col. 4, ln. 60 - 67; AGVs containing ordered items may travel (e.g., from materials handling facilities, etc.) to pickup areas (e.g., on a street, in a parking lot, inside a store, etc.) where users may retrieve the ordered items from the AGVs. Users may be informed of the locations of the AGVs through electronic notifications, etc. . . , the pickup areas may include various facilities/services for the AGVs. For example, one or more charging stations may be included in a pickup area that enable the AGVs to recharge while they are waiting in the pickup area for users to arrive)(Brady: col. 39, lns. 59 - 64; the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment) (Brady: Fig. 006).
Regarding claim 5, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 1. Brady further teaches:
The system of claim 1, wherein the navigation system comprises a global positioning system (GPS) device(Brady: col. 4, ln. 34 - 38; an AGV may include various sensors and devices (e.g., imaging sensors, proximity sensors, GPS capabilities, etc.) to assist with navigation);
However, none of Brady, Gecchelin, or Kim teach and wherein each AGV is configured to detach from an adjacent AGV when the GPS device detects that its real time position is within a predetermined threshold distance from its predetermined detachment location, but Brady does further teach:
and wherein each AGV is configured to detach from an adjacent AGV when the GPS device detects that its real time position is within a predetermined threshold distance from its predetermined detachment location (Brady: col. 50, lns. 35 - 43; the AGV 200 may be modular, wherein the storage compartment portion 202 (e.g., including a door with a locking mechanism) may be separated (e.g., decoupled) from the propulsion portion 201. In the example of FIG. 8, the AGV 200 delivers the storage compartment portion 202 to the delivery location 808, and then continues (e.g., as instructed) along a travel path away from the delivery location 808 utilizing the propulsion portion 201 of the AGV 200.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the navigation system detects that its real time position is within a predetermined threshold distance from its predetermined detachment location based on the logic that Brady’s teaching of following a travel path to a delivery location is inclusive of arriving at that location, and a test of arrival is how much distance remains to the destination which is calculated from real-time position and compared to a threshold distance, based on the motivation to facilitate delivery to a location such as a user's residence, a stopping location in a pickup area, etc.(Brady: col. 7, lns. 24 - 27).
Regarding claim 6, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 1. Brady further teaches:
wherein detachment of the AGVs is determined by at least one of (Brady: Fig. 7C);

    PNG
    media_image4.png
    620
    988
    media_image4.png
    Greyscale

the time required to deliver the merchandise items on schedule (Brady: col. 37, lns. 41 - 46; an order planning system may determine if there is an AGV, such as AGV 200(A1), that will be available to travel within a geographic region 601(A) of where the user may wish to have the items delivered/available on the desired date during a desired timeframe);
the shortest overall distance of travel to the delivery locations, the perishable nature of the merchandise items being delivered (Brady: col. 39, lns. 15 - 37; an AGV may also travel to a first geographic region before continuing travel to a second geographic region . . . the first pickup area 602(A) may represent a stopping location where the AGV 200(A2) receives one or more items (e.g., from a vendor), after which the AGV 200(A2) travels to the pickup area 602(B) where the one or more items may be retrieved by users. For example, produce or refrigerated items may be able to be delivered in a fresher state and/or require less time and/or energy for refrigeration during transport if the items are picked up from one or more vendors in the geographic region 601(A) on the way to the geographic region 601(B).)
Regarding claim 7, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 1. Brady further teaches:
wherein the centralized control circuit is configured to: receive real time information regarding traffic and route conditions along the common delivery route and adjust the common delivery route based on the real time information (Brady: col. 21, lns. 49 - 61; an AGV 200 may sense and/or receive travel related data (e.g., related to travel conditions, obstacles, etc. for traveling along a travel path). In various implementations, travel related data that is sensed and/or collected by an AGV may be shared with a management system, other AGVs, other vehicles, and/or other entities. The AGVs may also use this information locally, in combination with other received travel related data (e.g., for navigating current travel paths, etc.) Such travel related data may be centrally stored and/or otherwise processed to be utilized for creating and/or updating travel maps, informing other AGVs regarding the availability and/or conditions of certain travel paths, etc.)(Brady: col. 24, lns. 59 - 63; one type of AGV and/or other autonomous vehicle may be preferable over another based on transportation factors such as current traffic conditions, weather, safety, travel speed, travel cost, etc.)
Regarding claim 8, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 1. Brady further teaches:
The system of claim 1, wherein each AGV is configured, upon arrival at its delivery location (Brady: col. 50, lns. 30 - 43; an AGV 200 may be instructed to follow a travel path to a delivery location 808 (e.g., corresponding to a user's residence) with the ordered item contained in a storage compartment . . . wherein the storage compartment portion 202 (e.g., including a door with a locking mechanism) may be separated (e.g., decoupled) from the propulsion portion 201. . . and then continues (e.g., as instructed) along a travel path away from the delivery location);
to remove a merchandise item from its storage area (Brady: col. 66, ln. 64 - col. 67, ln. 3; the storage compartment associated with the access code or other instructions is unlocked so as to enable the item to be removed from the storage compartment, as in 1404. For example, a user may reach into the storage compartment to retrieve the item. As another example, an item engagement mechanism (e.g., a robotic arm, etc.) of the AGV, delivery location, etc., may be utilized to remove the item from the storage compartment.)
Regarding claim 13, Brady teaches a method comprising:
A method of delivering merchandise using autonomous ground vehicles (Brady: col. 2, lns. 62 - 64; autonomous ground vehicles (“AGVs”) are utilized to transport items to specified locations);
ground vehicles linking to and unlinking from other autonomous ground vehicles, the method comprising (Brady: col. 15, lns. 46 - 51; In various implementations, the coupling portions 205S and/or 205P may be utilized to electronically and/or mechanically couple the storage compartment portion 202A and/or the propulsion portion 201A to other systems/components (e.g., a docking station, a charging station, other AGVs, a control station in a pickup area, etc.));
providing a plurality of autonomous ground vehicles for transporting merchandise items (Brady: claim 008; a plurality of autonomous ground vehicles (AGVs));
each autonomous ground vehicle (AGV) comprising: a motorized locomotion system configured to facilitate movement of the AGV (Brady: col. 9, lns. 32 - 36; the AGV 200A includes a storage compartment portion 202A and a propulsion portion 201A. The propulsion portion 201A includes four wheels 222 which are mounted on axles 224 that may be rotated by one or more motors);
a navigational system configured to guide movement of the AGV and avoid obstacles(Brady: col. 70, lns. 30 - 40; with respect to the navigation [the AGV may include] imaging sensors, thermal sensors, infrared sensors, time of travel sensors, accelerometers, weather sensors, locator devices, etc. . . . One or more of these sensors (e.g., imaging sensors, etc.) may be utilized to assist with navigating the AGV 200 along travel paths (e.g., including the avoidance of other vehicles or obstacles during travel, etc.));
a storage area configured to hold a merchandise item (Brady: ¶ abs; AGV may have a single storage compartment or may have multiple storage compartments);
a vehicle body having a first end and a second end; a first coupler at the first end of the vehicle body and configured for linking to a coupler of another AGV; a second coupler at the second end of the vehicle body and configured for linking to a coupler of another AGV (Brady: col. 15, lns. 46 - 51; the propulsion portion 201A may also include a coupling portion 205P, each of which may include various electronic and/or mechanical coupling elements. In various implementations, the coupling portions 205S and/or 205P may be utilized to electronically and/or mechanically couple the storage compartment portion 202A and/or the propulsion portion 201A to other systems/components (e.g., a docking station, a charging station, other AGVs, a control station in a pickup area, etc.)) (Brady: Fig. 007A);
at least one proximity sensor configured to detect linking of the first coupler or the second coupler to the coupler of another AGV (Brady: col. 10, ln. 11 - 22; various sensors 204 may be mounted to the AGV 200A. For example, sensors 204-1 and 204-2 may be mounted on the front and back of the AGV 200A, respectively. The sensors 204 may be of various types. . . may include imaging sensors and/or distance detection sensors for measuring and monitoring the distance between the AGV 200A and other objects [inter alia] another AGV);
a transceiver configured for wireless communication (Brady: col. 11, lns. 15 - 21; The AGV control system 210 may include a component configured to provide wired and/or wireless network connectivity (e.g., with computing resources in a user device, remote computing resources, etc.) Wireless connectivity may be implemented using a wireless antenna (not shown), which may provide both receive and transmit functionality);
an AGV control circuit operatively coupled to the motorized locomotion system, the at least one proximity sensor, and the transceiver, the AGV control circuit configured to operate and move the AGV (Brady: claim 008; control the propulsion portion to navigate the first AGV along a travel path to the pickup area);
forming a first linked orientation in which the plurality of AGVs link end to end to one another by the couplers in a predetermined sequential order to form an AGV chain (Brady: claim 008; control the propulsion portion to navigate the first AGV along a travel path to the pickup area);
determining a plurality of delivery routes, each delivery route corresponding to an AGV and including a delivery location for each AGV(Brady: col. 50, lns. 14 - 19; each of the AGVs 200-1, 200-2 and 200-3 may be instructed to receive at least one respective item from the transportation vehicle 332. Each of the AGVs 200-1, 200-2 and 200-3 may be instructed to transport the respective items from the meeting area 710 to the respective delivery locations 708-1, 708-2 and 708-3);
by a centralized control circuit (Brady: col. 6, lns. 52 - 54; an order fulfillment facility configured to utilize various systems and methods)
receiving a plurality of merchandise orders for delivery (Brady: col. 6, lns.57-60; multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by a transportation vehicle and/or AGV))
selecting a plurality of AGVs to deliver the plurality of merchandise orders based on merchandise storage capacity of each individual AGV such that one or more selected AGVs can accommodate a merchandise order assigned to the one or more AGVs (Brady: col. 53, lns.16-47; a determination is made as to whether the item is able to be delivered by an AGV, as in 906. In various implementations, AGVs may have transportation limitations and/or restrictions related to size, weight, hazardous materials, travel areas, terrain, etc. for delivering items. For example, an item may need to be no larger than a specified size to be able to fit within a storage compartment of an AGV . . . If it is determined that a delivery by an AGV is available, the available AGV delivery options are presented to the user [and an appropriate AGV is selected, e.g.] an AGV may be stationed at a home base location (e.g., at a user's residence) and a delivery vehicle may be available that can transport the item to a meeting area with the AGV and transfer the item to the AGV for the delivery to the delivery location. As another example, an AGV may be available that can transport the item from a materials handling facility directly to the delivery location. As another example, an AGV may be available that can deliver the item from a materials handling facility to a meeting/pickup area where the user will go to retrieve the item from the AGV.) (Brady: col. 13, lns.24-40; when a refrigerated item is scheduled to be placed into a refrigerated storage compartment of an [assigned] AGV, the temperature of the refrigerated storage compartment may be adjusted to a temperature that is specified for the refrigerated item in advance so that the refrigerated storage compartment will already be at the specified temperature when the item is placed into the refrigerated storage compartment.)
instructing the plurality of AGVs to form the first linked orientation in the predetermined sequential order (Brady: col. 49, ln. 52 - col. 50, ln. 2; the designated order of the AGVs in the meeting area may correspond to an order of delivery addresses of the respective delivery locations 708-1, 708-2 and 708-3 . . . the positions of the AGVs 708-1, 708-2 and 708-3 in the meeting area 710 may be adjacent to one another, or may be separated by various distances, etc. In various implementations, one or more AGVs may be instructed to change positions in the meeting area 710 before the transportation vehicle 332 arrives (e.g., as described above with respect to FIG. 7C and the positions of the AGVs 200-1 and 200-2));
instructing navigation of the AGV chain from a starting location (Brady: col. 38, lns. 44 - 49; Each of the AGVs may travel to and remain at a pickup area in the respective geographic regions 601(A)-601(F) for a specified period of time before leaving the pickup area (e.g., to return to a materials handling facility 330, to travel to another pickup area, to travel to a designated delivery location, etc.);
However, Brady does not explicitly teach:
along a common delivery route to the geographic neighborhood the plurality of AGVs traveling along the common delivery route in the first linked orientation to the geographical neighborhood; however, Gecchelin does teach
along a common delivery route to the geographic neighborhood the plurality of AGVs traveling along the common delivery route in the first linked orientation to the geographical neighborhood; (Gecchelin: ¶ 006; apparatus and system for combining independent driving vehicles into a single rigid assembly for condensed, efficient transportation on common routes and for separating into independent driving vehicles for flexibility on diverse routes.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the further teachings of Gecchelin because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Brady and Gecchelin’s base devices are similar systems for automating package deliveries by using autonomous vehicles; however, Gecchelin’s device has been improved by implementing a design that allows linked travel between neighborhoods. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gecchelin’s known improvement to Brady’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it eliminates a specialized transportation vehicle.
receiving a signal from at least one AGV of the plurality of AGVs traveling along the common delivery route in the first linked orientation detecting an obstacle blocking movement along the common delivery route; instructing the AGVs in the first linked orientation to stop based on the detection of the obstacle blocking movement of the AGVs along the common delivery route; (Brady: col. 21, ln. 46-51; AGV 200 may be configured to communicate with other AGVs 200, the management system 326, etc. regarding various types of data and/or information. For example, an AGV 200 may sense and/or receive travel related data (e.g., related to travel conditions, obstacles, etc. for traveling along a travel path) (Brady: col. 57, ln. 45-51; an AGV that encounters an obstacle may send a notification including data regarding the obstacle to a management system, other AGVs, etc. As part of such communications, other AGVs may also take different routes that are calculated based on the obstacles, such that data acquired by one AGV may be utilized in the determinations of the travel paths for other AGVs, etc.)
While neither Brady nor Gecchelin explicitly teach:
waiting a predetermined maximum time interval for movement of the obstacle out of the common delivery route; Kim does teach
waiting a predetermined maximum time interval for movement of the obstacle out of the common delivery route; (Kim: ¶ 097; For example, the motion controller 111 performs a control based on motion information set responsive to an obstacle, so that the mobile robot 100 stops, decelerates, accelerate, reverses, makes U-turn, changes a traveling direction, stays away a predetermined distance from the obstacle, and waits for a predetermined time.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady as modified by Gecchelin with the teachings of Kim because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Brady as modified by Gecchelin teaches the element of linked autonomous ground robots and Kim teaches the improvement of managing an unexpected obstruction. Further, the combination of these elements results in the predictable benefit of predictably managing an interaction with an obstruction; consequently, the combination is obvious to a person of ordinary skill in the art.
determining an alternate common delivery route upon expiration of the maximum wait time interval avoiding the obstacle (Brady: col. 57, ln. 38-43; If obstacles are encountered, the travel path to the location may be altered to avoid the obstacles, as in 1106. For example, AGVs that follow roadways, sidewalks, etc. may encounter obstacles (e.g., construction, blocked pathways, etc.) for which a different route may be calculated and taken) (Brady: Fig. 11; [showing rerouting around obstacle])
wherein the AGVs in the AGV chain are configured to detach in the geographic neighborhood (Gecchelin: ¶ 055; RCVAs [rigidly- coupled vehicle assemblies] leaving urban locales for redistribution of passengers in one or more IVs [individual vehicles] that later separate for diverse destinations)
and to navigate to their corresponding delivery locations to deliver their corresponding merchandise items (Brady: col. 4, ln. 60 - 67; AGVs containing ordered items may travel (e.g., from materials handling facilities, etc.) to pickup areas (e.g., on a street, in a parking lot, inside a store, etc.) where users may retrieve the ordered items from the AGVs. Users may be informed of the locations of the AGVs through electronic notifications, etc. . . , the pickup areas may include various facilities/services for the AGVs. For example, one or more charging stations may be included in a pickup area that enable the AGVs to recharge while they are waiting in the pickup area for users to arrive)
by one or more of the plurality of the AGVS, following delivery of the merchandise items, navigating to a predetermined relinking location in the geographic neighborhood to form a second linked orientation and traveling in another AGV chain to a predetermined destination.(Brady: col. 4, ln. 60 - 67; AGVs containing ordered items may travel (e.g., from materials handling facilities, etc.) to pickup areas (e.g., on a street, in a parking lot, inside a store, etc.) where users may retrieve the ordered items from the AGVs. Users may be informed of the locations of the AGVs through electronic notifications, etc. . . , the pickup areas may include various facilities/services for the AGVs. For example, one or more charging stations may be included in a pickup area that enable the AGVs to recharge while they are waiting in the pickup area for users to arrive)(Brady: col. 39, lns. 59 - 64; the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment) (Brady: Fig. 006).
Regarding claim 16, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 13. Gecchelin further teaches:
further comprising, by each AGV, detaching from an adjacent AGV (Gecchelin: ¶ 006; apparatus and system for combining independent driving vehicles into a single rigid assembly for condensed, efficient transportation on common routes and for separating into independent driving vehicles for flexibility on diverse routes.)
None of the applied prior art explicitly teaches:
when its navigation system detects that its real time position is within a predetermined threshold distance from its predetermined detachment location, but Brady does further teach:
when its navigation system detects that its real time position is within a predetermined threshold distance from its predetermined detachment location(Brady: col. 50, lns. 30 - 43; an AGV 200 may be instructed to follow a travel path to a delivery location 808 (e.g., corresponding to a user's residence) with the ordered item contained in a storage compartment . . . wherein the storage compartment portion 202 (e.g., including a door with a locking mechanism) may be separated (e.g., decoupled) from the propulsion portion 201. . . and then continues (e.g., as instructed) along a travel path away from the delivery location 808 utilizing the propulsion portion 201 of the AGV 200.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the navigation system detects that its real time position is within a predetermined threshold distance from its predetermined detachment location based on the logic that Brady’s teaching of following a travel path to a delivery location is inclusive of arriving at that location, and a test of arrival is how much distance remains to the destination which is calculated from real-time position and compared to a threshold distance, based on the motivation to facilitate delivery to a location such as a user's residence, a stopping location in a pickup area, etc. (Brady: col. 7, lns. 24 - 27).
Regarding claim 17, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 13. Brady further teaches:
further comprising, by the centralized control circuit: receiving real time information regarding traffic and route conditions along the common delivery route and adjusting the common delivery route based on the real time information(Brady: col. 21, lns. 49 - 61; an AGV 200 may sense and/or receive travel related data (e.g., related to travel conditions, obstacles, etc. for traveling along a travel path). In various implementations, travel related data that is sensed and/or collected by an AGV may be shared with a management system, other AGVs, other vehicles, and/or other entities. The AGVs may also use this information locally, in combination with other received travel related data (e.g., for navigating current travel paths, etc.) Such travel related data may be centrally stored and/or otherwise processed to be utilized for creating and/or updating travel maps, informing other AGVs regarding the availability and/or conditions of certain travel paths, etc.)(Brady: col. 24, lns. 59 - 63; one type of AGV and/or other autonomous vehicle may be preferable over another based on transportation factors such as current traffic conditions, weather, safety, travel speed, travel cost, etc.)
Regarding claim 18, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 13. Brady further teaches:
further comprising, by each AGV upon arrival at its delivery location: removing a merchandise item from its storage area(Brady: col. 50, lns. 30- 43; an AGV 200 may be instructed to follow a travel path to a delivery location 808 (e.g., corresponding to a user's residence) with the ordered item contained in a storage compartment . . . wherein the storage compartment portion 202 (e.g., including a door with a locking mechanism) may be separated (e.g., decoupled) from the propulsion portion 201. . . and then continues (e.g., as instructed) along a travel path away from the delivery location 808 utilizing the propulsion portion 201 of the AGV 200.)
or waiting for removal of the merchandise item from its storage area(Brady: col. 4, ln. 60 - 67; AGVs containing ordered items may travel (e.g., from materials handling facilities, etc.) to pickup areas (e.g., on a street, in a parking lot, inside a store, etc.) where users may retrieve the ordered items from the AGVs. Users may be informed of the locations of the AGVs through electronic notifications, etc.)
Claims 2, 9-10, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Gecchelin in view of Kim in view of Stenneth et al. (US 20170293296 A1) (hereinafter Stenneth). As regards the individual claims:
Regarding claim 2, as detailed above, Brady as modified by Gecchelin teach the invention as detailed with respect to claim 1. However, none explicitly teach:
wherein the predetermined sequential order of the plurality of AGVs is determined by the order of detachment of the plurality of AGVs in the geographic neighborhood with the end AGV detaching from an AGV chain first; however Stenneth does teach:
wherein the predetermined sequential order of the plurality of AGVs is determined by the order of detachment of the plurality of AGVs in the geographic neighborhood with the end AGV detaching from an AGV chain first (Stenneth: ¶ 047; the order of vehicles in a platoon may be determined based on the portion of the route the vehicles are traveling with the platoon. For example, a vehicle that is going to be departing from the platoon earliest may be positioned at the rear of the platoon to facilitate a seamless transition when the vehicle departs from the platoon. The order of vehicles in the platoon may optionally be determined based on an estimated time of arrival, distance to a vehicle's destination, fuel levels of the vehicles, etc.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Brady device with the teachings of Stenneth because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, the Brady and Stenneth base devices are both similar autonomous ground vehicle-based systems capable of delivering cargo; however, Stenneth’s system has been improved by considering vehicle order when physically or electronically linking the vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Stenneth’s known improvement to Brady’s device using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would reduce the amount of linking and unlinking operations required during a cargo deliveries.
Regarding claim 9, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 1. However, none explicitly teach:
wherein each AGV is configured following delivery of its corresponding merchandise item, to wait at the predetermined relinking location in the geographic neighborhood until a predetermined time ; however Stenneth does teach:
wherein each AGV is configured following delivery of its corresponding merchandise item, to wait at the predetermined relinking location in the geographic neighborhood until a predetermined time (Stenneth: ¶ 038; a platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a particular date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Brady device with the teachings of Stenneth because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, the Brady and Stenneth base devices are both similar autonomous ground vehicle-based systems capable of delivering cargo; however, Stenneth’s system has been improved by enabling a specified meeting time for relinking. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Stenneth’s known improvement to Brady’s device using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow a server to route relinking plans more accurately.
Regarding claim 10, as detailed above, Brady as modified by Gecchelin as modified by Kim as modified by Stenneth teach the invention as detailed with respect to claim 9. Brady further teaches:
wherein the AGVs present at the predetermined relinking location at the predetermined time (Brady: col. 44, lns. 39 - 48; Travel instructions may be provided for the AGV 200(F1) to utilize the propulsion portion of the AGV to depart from the pickup area 602(F) in response to either the first item having been retrieved by the first user or the end of the first designated timeframe having been reached, and for the AGV 200(F2) to utilize the propulsion portion of the AGV to depart from the pickup area 602(F) in response to either the second item having been retrieved by the second user or the end of the second designated timeframe having been reached.)
Gecchelin further teaches:
are configured to relink to form the second linked orientation(Gecchelin: ¶ 055; One or more empty IVs can be disconnected and released dynamically . . . On return, one or more IVs can combine/ re-combine in transit to the dense passenger IVs or RCVAs leaving urban locales for redistribution of passengers in one or more IVs that later separate for diverse destinations, e.g., suburbs, while the RCVA is still in transit, and without stopping, or with reduced stops, thus avoiding energy and time-consuming stops for route changes or drop-offs.)
Regarding claim 14, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 13. However, none explicitly teach:
further comprising determining the predetermined sequential order of the plurality of AGVs by the order of detachment of the plurality of AGVs in the geographic neighborhood with the end AGV detaching from an AGV chain first; however, Stenneth does teach:
further comprising determining the predetermined sequential order of the plurality of AGVs by the order of detachment of the plurality of AGVs in the geographic neighborhood with the end AGV detaching from an AGV chain first (Stenneth: ¶ 047; the order of vehicles in a platoon may be determined based on the portion of the route the vehicles are traveling with the platoon. For example, a vehicle that is going to be departing from the platoon earliest may be positioned at the rear of the platoon to facilitate a seamless transition when the vehicle departs from the platoon. The order of vehicles in the platoon may optionally be determined based on an estimated time of arrival, distance to a vehicle's destination, fuel levels of the vehicles, etc.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Brady device with the teachings of Stenneth because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, the Brady and Stenneth base devices are both similar autonomous ground vehicle-based systems capable of delivering cargo; however, Stenneth’s system has been improved by considering vehicle order when physically or electronically linking the vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Stenneth’s known improvement to Brady’s device using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would reduce the amount of linking and unlinking operations required during a cargo deliveries.
Regarding claim 19, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 13. However, none explicitly teach:
or for a predetermined time interval to allow one or more of the other of the plurality of AGVs to complete their deliveries and to navigate to the predetermined relinking location; but Stenneth does teach:
or for a predetermined time interval to allow one or more of the other of the plurality of AGVs to complete their deliveries and to navigate to the predetermined relinking location (Stenneth: ¶ 038; a platoon server may receive trip broadcasts from two trucks departing from a first origin, both with a common destination, and a desired arrival time before a date and time. The platoon server may also receive a trip broadcast from a third truck departing from a second origin and having a destination within a predetermined distance of the common destination of the first two trucks. Each of the trucks may or may not have a planned departure time entered as a parameter for the trip. The platoon matching exchange functionality of the platoon server may determine an optimal departure time for departure for each of the three trucks, and a meeting point whereupon the first two trucks will join up with the third truck).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Brady device with the teachings of Stenneth because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, the Brady and Stenneth base devices are both similar autonomous ground vehicle-based systems capable of delivering cargo; however, Stenneth’s system has been improved by enabling a specified meeting time for relinking. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Stenneth’s known improvement to Brady’s device using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow a server to route relinking plans more accurately.
Regarding claim 20, as detailed above, Brady as modified by Gecchelin as modified by Kim as modified by Stenneth teach the invention as detailed with respect to claim 19. Brady further teaches:
further comprising, by each AGV present at the predetermined relinking location (Brady: col. 64 lns. 45 - 62; After the notifications are sent, a determination may be made as to whether relocation may be required [for example] a planned meeting area may not have sufficient space and/or stopping locations for either the AGVs and/or the transportation vehicle as the vehicles arrive (e.g., a previously available parking space may have been taken, a sidewalk may have become crowded, etc.), in which case relocation may be required);
at the predetermined time(Brady: cols. 44-45; Travel instructions may be provided for the AGV 200(F1) to utilize the propulsion portion of the AGV to depart from the pickup area 602(F) in response to either the first item having been retrieved by the first user or the end of the first designated timeframe having been reached, and for the AGV 200(F2) to utilize the propulsion portion of the AGV to depart from the pickup area 602(F) in response to either the second item having been retrieved by the second user or the end of the second designated timeframe having been reached.)
Gecchelin further teach:
relinking with the other AGVs present to form the second linked orientation (Gecchelin: ¶ 055; One or more empty IVs can be disconnected and released dynamically, in transit, from the RCVA and self-park in order to reduce the overall quantity of IVs on congested roadways, whether uncoupled separate IVs or coupled RCVAs. On return, one or more IVs can combine/ re-combine in transit to the dense passenger IVs or RCVAs leaving urban locales for redistribution of passengers in one or more IVs that later separate for diverse destinations, e.g., suburbs) 
Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Gecchelin in view of Kim in further view of Plishner (US 20070233337 A1). As regards the individual claims:
Regarding claim 3, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 1. However, Brady does not explicitly teach:
wherein the centralized control circuit is physically located at a remote server at a remote command and control center or is physically incorporated into a dedicated master AGV of the plurality of AGVs, the dedicated master AGV configured with sufficient processing capability to navigate the AGV chain along the common delivery route; but Plishner does teach
wherein the centralized control circuit is physically located at a remote server at a remote command and control center or is physically incorporated into a dedicated master AGV of the plurality of AGVs, the dedicated master AGV configured with sufficient processing capability to navigate the AGV chain along the common delivery route (Plishner: ¶ 017; a lead vehicle 11 that may be an autonomous guided vehicle (AGV), or a remotely controlled vehicle, or a vehicle under the direct operation of a driver. Second and third convoy vehicles 12 13 are not AGV's, but are typically unmanned (i.e. not typically under the control of an operator), and not remotely controlled. Each uses a signal from the vehicle ahead of it in the convoy for guidance.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the further teachings of Plishner based on a motivation to capture the cost savings of having only a single driver (Plishner: ¶ 006) or single set of AGV enabling hardware.
Regarding claim 4, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 1. However, none explicitly teach:
wherein the AGV at the front of the chain is configured to navigate the AGV chain along the common delivery route to the initial detachment location; but Plishner does teach
wherein the AGV at the front of the chain is configured to navigate the AGV chain along the common delivery route (Plishner: ¶ 006 there is a lead vehicle and a number of trailing vehicles following in line, it would be highly advantageous if the trailing vehicles could be guided directly or indirectly by the lead vehicle so they could be unmanned. . . A large amount of equipment and supplies could then be delivered with (at least in some applications) only one vehicle--the lead vehicle--having an especially high cost.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the further teachings of Plishner based on a motivation to capture the cost savings of having only a single driver (Plishner: ¶ 006) or single set of AGV enabling hardware.
Regarding claim 15, as detailed above, Brady as modified by Gecchelin as modified by Kim teaches the invention as detailed with respect to claim 13. However, Brady does not explicitly teach further comprising, by the AGV at the front of the chain, navigating the AGV chain along the common delivery route; but Plishner does teach:
further comprising, by the AGV at the front of the chain, navigating the AGV chain along the common delivery route to the initial detachment location (Plishner: ¶ 006 there is a lead vehicle and a number of trailing vehicles following in line, it would be highly advantageous if the trailing vehicles could be guided directly or indirectly by the lead vehicle so they could be unmanned. . . A large amount of equipment and supplies could then be delivered with (at least in some applications) only one vehicle--the lead vehicle--having an especially high cost.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the further teachings of Plishner based on a motivation to capture the cost savings of having only a single driver (Plishner: ¶ 006) or single set of AGV enabling hardware.
Claims 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Gecchelin in view of Kim in view of Stenneth in view of Yu et al. (US 20150006005 A1) (hereinafter Yu). As regards the individual claims:
Regarding claim 11, as detailed above, Brady as modified by Gecchelin as modified by Kim as modified by Stenneth teach the invention as detailed with respect to claim 10. However, none of the above explicitly teach:
wherein any of the plurality of AGVs not arriving at the predetermined relinking location at the predetermined time is configured to individually navigate to a predetermined location; but Yu does teach:
An networked delivery system consisting of autonomous vehicles that deliver merchandise on a schedule and that self-monitor the health of the delivery vehicles and, upon detecting an autonomous vehicle mechanical failure that prevents delivery, reroutes to a safe parking location. (Yu: ¶ 055; the vehicle may detect and assess the technical problem on its own and find safe parking on its own; or the problem may be assessed at the operations hub and the operations hub commands or guides the vehicle to a safe parking area; or some combination of these actions.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Yu teaches the limitation based on the logic that Yu discloses the claimed invention except for detecting failure by use of a predetermined time. But It would have been an obvious matter of design choice to detect autonomous vehicle failure by a time limit in lieu of detecting autonomous vehicle failure by checking for mechanical failure. Further, since applicant has not disclosed that the use of detecting autonomous vehicle failure by a time limit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented checking for a mechanical failure in lieu of a checking for failure by a time limit. Furthermore, a person of ordinary skill in the art would find the implementation of the use of a time limit an obvious variation of mechanical failure.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the teachings of Yu because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Brady and Yu’s base devices are similar networked delivery system consisting of autonomous vehicles that deliver merchandise on a schedule; however, Yu’s device has been improved by accounting for a mechanical failure. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Yu’s known improvement to Brady using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow better management of the system by allowing automatic handling of failure AGVs.
Regarding claim 12, as detailed above, Brady as modified by Gecchelin as modified by Kim as modified by Stenneth as modified by Yu teach the invention as detailed with respect to claim 11. However, none of the above explicitly teach:
wherein any of the plurality of AGVs, not arriving at the predetermined relinking location by the predetermined time and without sufficient power to navigate to the predetermined location; but Yu does teach:
An networked delivery system consisting of autonomous vehicles that deliver merchandise on a schedule and that self-monitor the health of the delivery vehicles and, upon detecting an autonomous vehicle with low battery power reroutes to a safe parking location. (Yu: ¶ 055-056; the vehicle may detect and assess the technical problem on its own and find safe parking on its own; or the problem may be assessed at the operations hub and the operations hub commands or guides the vehicle to a safe parking area; or some combination of these actions [i]n some embodiments, this response is triggered by the remaining battery charge falling below some threshold P).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Yu teaches the limitation based on the logic that Yu discloses the claimed invention except for detecting failure by use of a predetermined time. But It would have been an obvious matter of design choice to detect autonomous vehicle failure by a time limit in lieu of detecting autonomous vehicle failure by checking for mechanical failure. Further, since applicant has not disclosed that the use of detecting autonomous vehicle failure by a time limit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented checking for a mechanical failure in lieu of a checking for failure by a time limit. Furthermore, a person of ordinary skill in the art would find the implementation of the use of a time limit an obvious variation of mechanical failure.
is configured to transmit its real time location to the centralized control circuit and to remain at its real time location awaiting pick up (Brady: col. 31, lns. 34-38; AGVs may also send notifications for other purposes. For example, an AGV that needs to receive maintenance may send a notification regarding the maintenance and/or requesting that a replacement AGV be sent to replace the AGV.)
Regarding claim 21, as detailed above, Brady as modified by Gecchelin as modified by Kim as modified by Stenneth teach the invention as detailed with respect to claim 20. However, none of the above explicitly teach:
further comprising, by any of the plurality of AGVs not arriving at the predetermined relinking location at the predetermined time individually navigating to a predetermined location; but Yu does teach:
An networked delivery system consisting of autonomous vehicles that deliver merchandise on a schedule and that self-monitor the health of the delivery vehicles and, upon detecting an autonomous vehicle mechanical failure that prevents delivery, reroutes to a safe parking location. (Yu: ¶ 055; the vehicle may detect and assess the technical problem on its own and find safe parking on its own; or the problem may be assessed at the operations hub and the operations hub commands or guides the vehicle to a safe parking area; or some combination of these actions.)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Yu teaches the limitation based on the logic that Yu discloses the claimed invention except for detecting failure by use of a predetermined time. But It would have been an obvious matter of design choice to detect autonomous vehicle failure by a time limit in lieu of detecting autonomous vehicle failure by checking for mechanical failure. Further, since applicant has not disclosed that the use of detecting autonomous vehicle failure by a time limit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented checking for a mechanical failure in lieu of a checking for failure by a time limit. Furthermore, a person of ordinary skill in the art would find the implementation of the use of a time limit an obvious variation of mechanical failure.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the teachings of Yu because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Brady and Yu’s base devices are similar networked delivery system consisting of autonomous vehicles that deliver merchandise on a schedule; however, Yu’s device has been improved by accounting for a mechanical failure. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Yu’s known improvement to Brady using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow better management of the system by allowing automatic handling of failure AGVs.
Regarding claim 22, as detailed above, Brady as modified by Gecchelin as modified by Kim as modified by Stenneth as modified by Yu teach the invention as detailed with respect to claim 21. However, none of the above explicitly teach:
further comprising, by any of the plurality of AGVs not arriving at the predetermined relinking location by the predetermined time and without sufficient power to navigate to the predetermined location; but Yu does teach:
An networked delivery system consisting of autonomous vehicles that deliver merchandise on a schedule and that self-monitor the health of the delivery vehicles and, upon detecting an autonomous vehicle with low battery power reroutes to a safe parking location. (Yu: ¶ 055-056; the vehicle may detect and assess the technical problem on its own and find safe parking on its own; or the problem may be assessed at the operations hub and the operations hub commands or guides the vehicle to a safe parking area; or some combination of these actions [i]n some embodiments, this response is triggered by the remaining battery charge falling below some threshold P).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Yu teaches the limitation based on the logic that Yu discloses the claimed invention except for detecting failure by use of a predetermined time. But It would have been an obvious matter of design choice to detect autonomous vehicle failure by a time limit in lieu of detecting autonomous vehicle failure by checking for mechanical failure. Further, since applicant has not disclosed that the use of detecting autonomous vehicle failure by a time limit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well implemented checking for a mechanical failure in lieu of a checking for failure by a time limit. Furthermore, a person of ordinary skill in the art would find the implementation of the use of a time limit an obvious variation of mechanical failure.
transmitting its real time location to the centralized control circuit and remaining at its real time location awaiting pick up(Brady: col. 31, lns. 34-38; AGVs may also send notifications for other purposes. For example, an AGV that needs to receive maintenance may send a notification regarding the maintenance and/or requesting that a replacement AGV be sent to replace the AGV.)
Response to Arguments
Applicant's remarks filed June 16, 2022 have been fully considered but are not persuasive.
Applicant’s argues that “Brady does not disclose receiving multiple orders and then individually selecting one or more AGVs with sufficient merchandise storage capacity for an assigned order. Brady does not appear to address or disclose selection of AGVs in this manner (or the matching and assignment of one or more specific AGVs to a specific order in this manner).” (Applicant Remarks, pg. 14).
Examiner respectfully disagrees and notes that Brady teaches “multiple users may submit orders, where each order specifies one or more items from inventory” (Brady: col. 6, lns.57-60) and further points to Brady, Col. 53, lns.16-47, which teaches the delivery system in which “a determination is made as to whether the item is able to be delivered by an AGV [considering, inter alia]  AGV [] transportation limitations and/or restrictions related to size [and] weight [] for delivering items. For example, an item may need to be no larger than a specified size to be able to fit within a storage compartment of an AGV.” Bradly further recites that [i]f it is determined that a delivery by an AGV is available, the available AGV delivery options are presented to the user [and an appropriate AGV is selected, e.g.] an AGV may be stationed at a home base location (e.g., at a user's residence) and a delivery vehicle may be available that can transport the item to a meeting area with the AGV and transfer the item to the AGV for the delivery to the delivery location.” Consequently, it would be obvious to one of ordinary skill in the art that Brady teaches the claimed limitation because it teaches (1) multiple orders and (2) considering an item’s size in the process of selecting an AGV, specifically considering not offering AGV delivery if the item is too large or possibly considering other delivery options such as a sending to a meeting location.
Further, in the alternative, Bradly teaches using and preconditioning a refrigerated AGV for use with deliveries in need of temperature stabilization. (Brady: col. 13, lns.24-40). The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Claims 1 and 13 recite “based on merchandise storage capacity of each individual AGV” and an AGV’s ability to safely store refrigerated deliveries is a particularly type of storage capacity that is not precluded by Applicant’s specification (Applicant’s Specification, ¶ 041).
Applicant’s arguments with respect to claims 11-12 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Bowman et al. (US 20190236741 A1) which discloses a system for distributing, delivering and collecting freight, with a number I of mobile freight stations, each having a first interface for automatically loading freight into freight vehicles from a freight storage of the mobile freight station and for automatically unloading freight from freight vehicles into the freight storage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3663 

/M.A./Primary Examiner, Art Unit 3663      
                                                                                                                                                                                                  /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663